Case 2:19-cv-00092-JRG-RSP Document 464 Filed 06/18/21 Page 1 of 6 PageID #: 19790




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


   TEAM WORLDWIDE CORPORATION,

              Plaintiff,
                                              Case No. 2:19-cv-00092-JRG-RSP
   v.
   ACADEMY, LTD d/b/a ACADEMY SPORTS +
   OUTDOORS,                                  LEAD CASE

              Defendant.


   ACE HARDWARE CORPORATION,                  Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC., AMAZON.COM LLC,          Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                    Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,              Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,               Case No. 2:19-cv-00097-JRG-RSP

   HOME DEPOT PRODUCT AUTHORITY, LLC,         Case No. 2:19-cv-00098-JRG-RSP
   HOME DEPOT U.S.A., INC.,

   MACY’S RETAIL HOLDINGS, INC.,              Case No. 2:19-cv-00099-JRG-RSP
   MACY'S.COM, LLC,

   TARGET CORPORATION,                        Case No. 2:19-cv-00100-JRG-RSP

   SEARS, ROEBUCK AND CO., SEARS
   HOLDINGS CORPORATION, TRANSFORM SR         Case No. 2:20-cv-00006-JRG-RSP
   LLC, AND TRANSFORM KM LLC,                 CONSOLIDATED CASES

              Defendants.


            PLAINTIFF TEAM WORLDWIDE CORPORATION’S RESPONSE
               TO MAGISTRATE JUDGE PAYNE’S ORDER (DKT. 457)
Case 2:19-cv-00092-JRG-RSP Document 464 Filed 06/18/21 Page 2 of 6 PageID #: 19791




           Pursuant to Magistrate Judge Payne’s Order (Dkt. 457), Plaintiff Team Worldwide

   Corporation (“TWW”) hereby responds to address the two questions regarding the “Reference”

   documents in Exhibit 3 (Dkt. 253-03) to TWW’s Opposition (Dkt. 253):

        1. Did Dr. Stevick rely on and review each and every one of the[] “Reference” documents [in

           Exhibit 3 to TWW’s Opposition] during the preparation of his report?

        2. If so, were these “Reference” documents incorporated into – or otherwise part of – Exhibit

           20 [to Dr. Stevick’s infringement report]?

   Dr. Stevick reviewed and relied upon each and every Bates-numbered product page listed in

   Exhibit 3. These Bates-numbered product pages, which correspond to 125 of the 158 accused

   products, were incorporated by reference into Exhibit 20. As explained further below, for the “web

   addresses” listed in Exhibit 3, which correspond to the remaining 33 accused products, Dr. Stevick

   reviewed Bates-numbered product pages for the products corresponding to the listed web address,

   a physical sample of the accused product, and/or other publicly-available information. Thus, the

   web addresses listed in Exhibit 3 were not expressly identified in his report. In sum, Dr. Stevick

   reviewed a physical product and/or document for each accused product in preparing his

   infringement report.

   I.   Dr. Stevick Reviewed and Relied on Every Product Page Listed in Exhibit 3

           The “Reference” documents listed in Exhibit 3 (Dkt. 253-03) for each of the 158 accused

   products recite either: (a) Bates-numbered product pages from Amazon’s website or (b) web

   addresses for product pages from Amazon’s website.

           First, for 125 of the 158 accused products there are Bates-numbered product pages from

   Amazon’s website listed as the “Reference” documents in Exhibit 3. Dr. Stevick reviewed and

   relied on at least the Bates-numbered product pages for these 125 accused products during the

   preparation of his infringement report, and those references are cited in the infringement
                                                    1
Case 2:19-cv-00092-JRG-RSP Document 464 Filed 06/18/21 Page 3 of 6 PageID #: 19792




   contentions cited in his report in Exhibit 20.

          The remaining 33 of the 158 accused products from Amazon’s website listed as the

   “Reference” document in Exhibit 3 were listed by product website addresses. Of these, 12

   products correspond to (i) other products sold by Amazon that have Bates-numbered product pages

   via Amazon’s website1; or (ii) other products sold by Sears/Transform2 that have Bates-numbered

   product pages via Sears’ website. Dr. Stevick reviewed and relied on at least the Bates-numbered

   product pages for all retailers (including Amazon and Sears/Transform) for these 12 accused

   products during the preparation of his infringement report.

          The 21 remaining products are not at issue in this case because Amazon reported no sales

   for them. They are listed by web address in Exhibit 3.3 Dr. Stevick confirmed in his deposition

   that he examined a physical product or document for every accused product (see Dkt. 323, TWW’s

   Sur-Reply, at 2 (citing Dkt. 323-002, Ex. 12, Stevick 12/28/20 Depo Tr. at 91:4-134 and 96:1-65));

   and noted in his infringement report, that his analysis was also based on publicly available

   information (see Dkt. 323, Sur-Reply, at 2 (citing Dkt. 323-001, Ex. 11, Stevick Inf. Rep. at 5,




   1
     E.g., AirComfort and Merax BIP airbeds.
   2
     E.g., Cumbor, Giantex, Marnur, OlarHike, Zoetime BIP airbeds.
   3
     E.g., BAYKA, Camabel, Elsibai, Forbidden Road, Giantex, GOFLAME, HIFORT, Hiwena,
   OlarHike, Spreey, Tuomico WEY&FLY, Zoternen BIP airbeds.
   4
     Q: Are there some of the products that are listed in these exhibits for which you didn’t have either
   documents or a physical sample? A: Probably Not. Q: Okay. So, you believe that you had
   documents or a physical sample for every product that you have included in your exhibits where
   you list out the accused products; is that right? A: I believe that is the case, yes.
   5
     Q: Are there any products – I just want to make sure we are clear on this. Are you testifying that
   there are no products for which you didn’t have a physical sample or a document to look at? A: I
   think of the ones I’ve analyzed, I had the physical sample or a document to look at.
                                                     2
Case 2:19-cv-00092-JRG-RSP Document 464 Filed 06/18/21 Page 4 of 6 PageID #: 19793




   note 26); see also Dkt. 261-04, Stevick Inf. Rep. at ¶ 2127). However, the web addresses were not

   listed in Dr. Stevick’s report or the infringement contentions.

   II.      The Product Pages in Exhibit 3 were Incorporated by Reference into TWW’s
            Infringement Contentions Which were Listed in Exhibit 20 to Dr. Stevick’s
            Infringement Report.

             As explained above, Dr. Stevick reviewed and relied on Bates-numbered product pages for

   137 (125 +12) products, and incorporated by reference these documents in the infringement

   contentions. The remaining 21 products (for which Amazon has reported no sales) have no

   citations in Exhibit 20 or the infringement contentions. However, in Dr. Stevick’s report, he

   repeatedly discussed reviewing publicly available websites in his analysis of accused products. See

   Dkt. 323, Sur-Reply, at 2 (citing Dkt. 323-001, Ex. 11, Stevick Inf. Rep. at 5, note 28); see also

   Dkt. 261-04, Stevick Inf. Rep. at ¶ 2129. Additionally, during deposition, Dr. Stevick repeatedly

   confirmed that he looked at either a physical sample or document for each accused product. See

   Dkt. 323, TWW’s Sur-Reply, at 2 (citing Dkt. 323-002, Ex. 12, Stevick 12/28/20 Depo Tr. at 91:4-

   1310 and 96:1-611).

                                                     Respectfully Submitted,
       Date: June 18, 2021                              /s/ J. Mark Mann
                                                        Korula T. Cherian
                                                        Robert Harkins
                                                        RuyakCherian LLP
                                                        1936 University Ave., Suite 350
                                                        Berkeley, CA 94702
                                                        Telephone: (510) 944-0190

   6
      “These exhibits list [accused] products identified based upon physical inspection of products,
   review of written discovery, produced documents, and/or publicly available information….”
   7
     “…Based upon discussions with Ken Wang and my own search on one or more of
   Defendants’ websites, I understand BIP air beds to be its own category of air beds that appeared
   to largely define the indoor market for air beds during the damages period….” (emphasis added).
   8
     See note 6, infra.
   9
     See note 7, infra.
   10
       See note 4, infra.
   11
       See note 5, infra.
                                                    3
Case 2:19-cv-00092-JRG-RSP Document 464 Filed 06/18/21 Page 5 of 6 PageID #: 19794




                                            sunnyc@ruyakcherian.com
                                            bobh@ruyakcherian.com

                                            Robert F. Ruyak
                                            J. Michael Woods
                                            RuyakCherian LLP
                                            1901 L St. NW, Suite 700
                                            Washington, DC 20036
                                            Telephone: (202) 838-1560
                                            michaelw@ruyakcherian.com

                                            Elizabeth L. DeRieux
                                            State Bar No. 05770585
                                            Capshaw DeRieux, LLP
                                            114 E. Commerce Ave.
                                            Gladewater, TX 75647
                                            Telephone: (903) 845-5770
                                            ederieux@capshawlaw.com

                                            J. Mark Mann
                                            State Bar No. 12926150
                                            Blake Thompson
                                            State Bar No. 24042033
                                            Mann | Tindel | Thompson
                                            201 E. Howard St.
                                            Henderson, TX 75654
                                            Office 903-657-8540
                                            mark@themannfirm.com
                                            blake@themannfirm.com

                                            Counsel for Plaintiff Team Worldwide
                                            Corporation




                                        4
Case 2:19-cv-00092-JRG-RSP Document 464 Filed 06/18/21 Page 6 of 6 PageID #: 19795




                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 18, 2021 I electronically filed the foregoing with the Clerk

   of the Court using the CM/ECF filing system, which will automatically notify all registered

   counsel of record.

                                                                /s/ J. Mark Mann
                                                                Counsel for Plaintiff Team
                                                                Worldwide Corporation




                                                   5
